ACCEPTED
                                                                                          04-15-00095-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     4/22/2015 9:07:02 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                         IN THE COURT OF APPEALS

           FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                                                  FILED IN
                                                                 4th COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
IN THE INTEREST OF                                               04/22/2015 9:07:02 PM
                                                                     KEITH E. HOTTLE
N.B., ET. AL.                                        NO.   04-15-00095-CV Clerk


MINOR CHILD

        APPELLANT’S FIRST MOTION TO EXTEND TIME TO FILE
                      APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, Michael Blevins, and pursuant to TRAP 10.5(b),

respectfully moves the Court to extend the time for filing the Brief of Appellant which

is currently due on April 22, 2015, for twenty (20) days, until May 12, 2015. In

support of said motion, Appellant would show the Court as follows:

                                          I.

      This is an appeal in a parental rights termination case. The trial court, Hon.

Charles Montemayor presiding, terminated Appellant’s parental rights on February 9,

2015, in Cause No. 2014 PA 00469, In the Interest of N.B., minor child, docketed into

the 73rd Judicial District Court of Bexar County, Texas. The Order of Termination

was signed on February 9, 2015.

                                          II.

      The basis for undersigned counsel’s request(s) is as follows: The basis for

undersigned counsel’s request(s) is as follows: Undersigned counsel had numerous
court settings to appear for last week, including multiple trial settings. The extension

of time is necessary to provide effective assistance of counsel. Said extension is not

sought for purposes of delay. Undersigned counsel assures the court no further

extensions will be requested.

                                          III.

      Pursuant to TEX. R. APP. P. 38.6(d), Appellant requests a twenty (20) day

extension to file his brief, until May 12, 2015.

                                         IV.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time for filing the brief of Appellant until May 12, 2015.

                                                 Respectfully submitted,

                                                 __/s/ James B. Peplinski____
                                                 James B. Peplinski
                                                 Attorney at Law
                                                 15751 Knollbranch
                                                 San Antonio, Texas 78247
                                                 Phone (210) 416-1129
                                                 Fax (210) 829-5432
                                                 Email: JPeplinski@satx.rr.com
                                                 Bar No. 24010294
                                                 Attorney for Appellant,
                                                 Michael Blevins
                       CERTIFICATE OF CONFERENCE

      Undersigned counsel does not believe any of the opposing parties are opposed

to the granting of this motion.

                                             ___/s/ James B. Peplinski___
                                             James B. Peplinski


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing motion

has been served on all parties in accordance with the Texas Rules of Civil Procedure

on the date it was filed.



                                             ___/s/ James B. Peplinski____
                                             James B. Peplinski